Citation Nr: 1703495	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to chemicals and/or ionizing radiation; and as secondary to eczematoid dermatitis and/or acquired psychiatric disorder, diagnosed as unspecified bipolar and related disorder.

2.  Entitlement to service connection for osteoporosis of the bilateral lower extremities, to include as due to exposure to chemicals and/or ionizing radiation; and as secondary to eczematoid dermatitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1955 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a June 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This case was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The June 2016 Board remand directed the AOJ to obtain a VA medical opinion as to whether the Veteran's diabetes mellitus type II was secondary to any of his service-connected disabilities, including his acquired psychiatric disorder.  In August 2016, a VA medical examiner provided a negative opinion that only discussed the Veteran's psychiatric disability.  However, the Veteran also contends his diabetes is secondary to his service connected eczematoid dermatitis.  The Board acknowledges that an August 2014 VA medical opinion previously addressed this theory of entitlement.  The August 2014 VA examiner opined that the Veteran's diabetes mellitus type II was less likely than not proximately due to or the result of his service-connected eczematoid dermatitis.  However, the examiner did not address the aggravation prong of secondary service connection.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, an adequate opinion that considers this theory of entitlement is still needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 111 Vet. App. 268, 271 (1998).

A VA examination has yet to be obtained in connection with the Veteran's service connection claim for osteoporosis of the bilateral lower extremities.  The Veteran contends that he has osteoporosis of the bilateral lower extremities that is secondary to his service-connected eczematoid dermatitis as a result of the topical steroids that he used for many years to treat the skin disability.  He submitted a passage from the Mayo Clinic Family Health Book which states that osteoporosis may result from the use of prescription medications such as corticosteroids.  Although the record does not reflect a diagnosis of osteoporosis during the current appeal period, a May 2006 VA treatment record reported that the Veteran's past medical history included osteoporosis.  As the evidence raises the possibility that the Veteran incurred osteoporosis as a result of his service-connected eczematoid dermatitis, the Board finds that a remand is necessary to afford the Veteran a VA examination and medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In regards to the Veteran's contention that he was exposed to ionizing radiation, the Board notes that the Veteran does not contend, and the record does not show, that he participated in atmospheric nuclear weapons testing or received exposure from the American occupation of Hiroshima or Nagasaki, Japan prior to July 1, 1946.  In addition, neither diabetes mellitus type II nor osteoporosis is a radiogenic disease as defined by 38 C.F.R. § 3.311(b)(2).  The Veteran also has not submitted or cited to competent medical evidence showing that either of these disorders is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Thus, it is unnecessary to conduct additional development involving a request for dose information under 38 C.F.R. § 3.311(a)(2).

In addition, the Veteran reported in-service exposure to chemicals, including aviation fuels, benzene, naphtha, trisodium phosphate (TSP), and mercury.  See October 2004 Statement in in Support of Claim; March 2005 Statement in Support of Claim.  He has attributed his diabetes and osteoporosis to these exposures.  See October 2004 Statement in Support of Claim; August 2006 Statement in Support of Claim.  There is no information of record that specifically discusses the Veteran's exposure to chemicals, and no indication that further development would produce such evidence.  The Veteran is competent to describe working with airplanes and aviation instruments during service, including cleaning and maintaining them with chemicals.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  His DD 214 also shows that his military occupational specialty was an instrument repairman.  Furthermore, there is no evidence that he is not credible in this regard.  The Board therefore finds that the opinions obtained on remand should address his theory of direct of service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus type II and osteoporosis of the bilateral lower extremities.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Phoenix VA Health Care System dated since May 2015.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's diabetes mellitus type II.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed diabetes mellitus type II, the examiner must provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the diabetes mellitus type II manifested during service or is otherwise related to service, to include the chemical exposures therein.

The Board directs the examiner's attention to the Veteran's statements dated in October 2004 and March 2005, in which he reported in-service exposure to aviation fuels, benzene, naphtha, trisodium phosphate (TSP), and mercury.
(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the diabetes mellitus type II was caused by his service-connected eczematoid dermatitis, to include the use of topical steroid medication.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the diabetes mellitus type II was aggravated by his service-connected eczematoid dermatitis, to include the use of topical steroid medication.

3.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claim for osteoporosis of the bilateral lower extremities.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner clearly state whether the Veteran has osteoporosis in the bilateral lower extremities.

For each lower extremity in which osteoporosis is present, the examiner must provide an opinion as to the following questions:
(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during service or is otherwise related to service, to include the chemical exposures therein.

The Board directs the examiner's attention to the Veteran's statements dated in October 2004 and March 2005, in which he reported in-service exposure to aviation fuels, benzene, naphtha, trisodium phosphate (TSP), and mercury.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by his service-connected eczematoid dermatitis, to include the use of topical steroid medication.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by his service-connected eczematoid dermatitis, to include the use of topical steroid medication.

4.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




